On August 3, 2000, the Department of Health of the State of New York (hereinafter the DOH) announced that there would be a temporary moratorium on the processing of nursing home “establishment and construction” applications which had been *740conditionally approved, and which had not yet received final approval. After the petitioner was advised that its application was subject to the moratorium, it commenced the instant proceeding seeking, inter alia, to have the moratorium invalidated and to compel the appellant, as Commissioner of the DOH, to continue processing its application. The Supreme Court granted the petition, declared, in effect, that the moratorium was invalid, vacated the moratorium, and directed the appellant to continue processing the application.
For the reasons stated in Matter of Urban Strategies v Novello (297 AD2d 745 [decided herewith]), the petition should have been denied, and the proceeding dismissed.
In light of the representations made by the Assistant Solicitor General at oral argument of this appeal, we direct the appellant to submit to the State Hospital Review and Planning Council (hereinafter the SHRPC) the methodology in question on or before the latest date for it to be considered at the December 5, 2002, meeting of the SHRPC. Florio, J.P., S. Miller, Crane and Mastro, JJ., concur. [See 188 Misc 2d 330.]